Citation Nr: 9921871	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  94-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for otitis media of the 
right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from February 1942 to 
December 1945.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims identified on the title page 
hereinabove.  The veteran submitted a notice of disagreement 
with that rating decision in March 1995.  In January 1996, he 
was provided with a statement of the case.  His substantive 
appeal was received at the RO in January 1996.

The Board notes that the issue of entitlement to service 
connection for residuals of a claimed injury to the right eye 
and for the residuals of a claimed shell fragment wound of 
the face and nose area was denied by the Board in April 1996.  
At that time, the veteran's January 1996 substantive appeal 
was not within the record before the Board.  Therefore, the 
Board declined to accept jurisdiction at that time over the 
four issues which are now fully developed for appeal.


REMAND

Preliminary review of the evidentiary record reveals that the 
veteran has claimed treatment from a number of sources for 
his multiple claimed disorders.  In August 1994, the veteran 
provided a list of medical treatment providers to the RO and 
the RO did subsequently attempt to obtain treatment records 
from all identified treatment providers.  The Board notes, 
however, that all such attempts were unsuccessful with the 
exception of an August 1994 letter from D. Hopper, M.D., and 
a few audiological records dated in 1988 and 1989 and 
received in August 1994.

The Board further notes that the veteran was informed by a 
January 15, 1999 letter that his appeal was being certified 
to the Board.  Prior to that notice of certification, 


on January 8, 1999, the RO received a letter from the veteran 
in which he had reported receiving additional pertinent 
treatment and in which he requested that those records be 
obtained.  The Board notes that the RO took no action in 
response to the veteran's request prior to the certification 
of the appeal.

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  See also Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993) and Grivois v. Brown, 
6 Vet. App. 136, 140 (1994).  However, if the claimant's 
application for benefits is incomplete, the VA shall notify 
the claimant of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991).  An 
application is incomplete if the VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed, necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

Given the circumstances of these claims, it appears that 
additional medical records or evidence may exist which may 
support the veteran's claims.  Of course, it is impossible 
for the Board to evaluate the relevance of the veteran's 
reported treatment when those treatment records are not 
within the record.  But given that the veteran has asserted 
that he has undergone additional treatment which is relevant 
to his pending claims, the Board is of the opinion that this 
evidence, if it does in fact exist, would be relevant and 
necessary for a full and fair adjudication of the veteran's 
claims.  Thus, under the circumstances of this case, the 
Board is of the opinion that the RO has been put on notice 
that relevant evidence exists, or could be obtained, which, 
if true, would make the appellant's claims "plausible"; and 
the RO failed to assist the appellant pursuant to the 
provisions of 38 U.S.C.A. § 5103(a).  Robinette, 8 Vet. 
App. at 80.

In addition to the above, the Board notes that the veteran's 
representative noted in his June 1999 informal hearing 
presentation that the veteran has not been afforded any 
current VA examination.  The Board states that at this time, 
it is unclear as to whether the veteran's claims are well-
grounded to warrant examination.  In this regard, the Board 
notes that in order for a claim to be well grounded, there 
must be 


competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
(that is, a link or connection) between the in-service injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If the veteran 
has no current disability, his claims are not well grounded 
and there is no duty to assist him in the development of 
relevant evidence.  Caluza, supra.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 142-143 (1992)  (Service 
connection may be granted for a chronic, not acute, disease 
or disability); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992)  (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
disease or injury resulted in a present disability).

In reviewing the veteran's claims, the Board notes that, at 
this point, it is not possible to reach the threshold 
question as to whether the veteran has presented well-
grounded claims.  Prior to reaching that determination, it 
must first be determined whether all available medical 
records have been obtained.  Under these circumstances, a 
remand is necessary prior to determining the threshold 
question of well-groundedness and the subsequent question of 
whether the veteran should be scheduled for VA 
examination(s).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

1.  The RO should take the appropriate 
steps to advise the veteran that in order 
to complete his claims, he should obtain 
and submit copies of any private (non-VA) 
medical records and any other evidence 
which 
tends to support his claims.  Any 
documents received by the RO should be 
associated with the claims folder.  

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, not 
previously obtained, and associate them 
with the claims folder, to include 
records from the VA medical center, 
Mountain Home, Tennessee.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  Any further 
indicated action, including scheduling 
physical examination(s) because of the 
evidence received pursuant to the 
development above, if appropriate, should 
be undertaken.  If any determination 
remains unfavorable to the veteran, the 
RO should furnish him and his 
representative with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


